DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-16 and 19-20, as amended via the after-final amendments filed on August 22, 2022, are hereby entered, and are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. Specifically, Oleson discloses a plinth attachment system (20: the system, figs 1 and 2) for attachment to at least one track (22: standard floor beam, figs. 1 and 2), the system comprising: a first plate having a first side (24: adapter plate having 28: lateral edge, figs. 1-4) configured for mounting to a longitudinally extending track (22, §[0043]), and a first mounting feature for mounting a first structure (36: series of holes, 38: sections of seat track, figs. 1-3); and 	a second plate having a first side configured for mounting to the track (24: 2nd adapter plate with lateral edge 28, figs 1-3), and a second mounting feature for mounting a second structure wherein, when mounted on the track, at least one interlinking feature of the first side of the first and at least one interlinking feature of the first side of the second plate (26, fig. 4) interlock at the track (fig. 1), wherein, when mounted to the track, the first mounting feature and second mounting feature are aligned at essentially equivalent longitudinal positions (fig. 2). 
	However, the prior art does not teach the combined limitations, specifically, wherein a first mounting feature comprises a central opening formed through a first plate, and a pedestal, the pedestal comprising a lower ring attached to the first plate and an upper ring attached to the lower ring by way of an internal ring, wherein the lower ring, the internal ring, and the upper ring collectively define a central opening aligned above and surrounding the central opening formed through the first plate such that a continuous opening is formed through the first plate and pedestal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647